Title: To George Washington from Giuseppe Chiappe, 13 May 1790
From: Chiappe, Giuseppe
To: Washington, George



Mogador [Morocco] 13 May. 1790.

Since my last of the 18th of July, which joined the copy of another preceding of the 25th of April which I had the honor to dispatch by Captain Joseph Proctor of Salem, I have always flattered myself with the hope of receiving an answer—and nothing remarkable having happened since, which merited the attention of the honorable the Congress of the United States of america, I have confined myself to keeping the monarch in the continuation of his favorable dispositions towards the illustrious nation for which he has manifested so much attachment in his sovereign conduct—in fact he spoke of it frequendy with distinction, and with marks of desire to maintain a mutual friendly correspondence.
His Majesty J. Sydy Mohamet Ben Abdalla having left Morrocco on the 27th of March to go to his capital of Mequinez, being on the road about three hours distance from his city of Salee, died on the 11th of last month, in his little carriage, being taken therein with a violent hemor⟨r⟩hage of blood up and down, which naturally suffocated him.
The new monarch Sydy Mulay Lyasid, natural Son of the deceased Sultan⟨,⟩ and worthy successor of so great a father has already mounted the throne, and it is anticipated of him that he will not cease to follow the laudable examples of his August Predecessor.
I acquit myself of my duty in immediately communicating this intelligence to your Excellency that you may inform respectively the honorable the Congress of the United States, in order that the necessary dispositions may be made, which in similar cases tend to the continuance of good harmony. and on my part I will

not fail to preserve it by the most suitable means, and which are indispensably attached to the employment with which I have been charged by the very happy nation that I serve. And always in the expectation of their approbation and venerable commands. I have the honor to be, very profoundly your Excellency’s most humble and most obedt Servt

Giuseppe Chiappe

